Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is in response to the amendment filed on 6/8/2022. Currently claims 1-20 and 22-24 are pending.
Response to Arguments
Applicant’s arguments, see pg. 7 of applicant’s arguments filed on 6/8/2022 filed, with respect to the previous objections of claims 22-23 have been fully considered and are persuasive.  The previous objections of 22-23 has been withdrawn. 
Applicant’s arguments and amendments, see pgs. 7-9, filed 6/8/2022, with respect to the previous prior art rejections of claims 1-20 and 22-23 have been fully considered and are persuasive.  The previous prior art rejections of claims 1-20 and 22-23 has been withdrawn. 
Applicant's arguments filed 6/8/2022 with respect to the previous rejection of claim 24 as being rejected under 35 USC 103 as being unpatentable over Bolea in view of Omari in view of Wilson have been fully considered but they are not persuasive. 
Applicant argues that none of the references used to rejection claim 24 disclose “defining stimulation parameters for programming at least two nerve stimulators”. In particular, applicant argues that the reference of Omari (the reference relied upon in the prior combination of Bolea in view of Omari in view of Wilson to disclose esophageal manometry) uses esophageal manometry data to screen and/or select patients which is not the same as defining stimulation parameters for programming at least two nerve stimulators”. As applicant argues:
“Regarding claims 23 and 24, none of these references describe, at the least, the last step of claims 23 and 24. Bolea describes using “pressure transducers in the upper airway” to measure “critical collapse pressure” but this is described in the context of screening or selecting patients for therapy not for defining stimulation parameters for programming at least two nerve stimulators. Omari simply states in paragraph [0145]:
[obtaining a "pressure measurement" (also referred to as manometry) in the pharynx and/or esophagus refers to detecting the occurrence of changes (during bolus passage through the pharynx and/or esophagus) in pressure at these sites as a result of the contraction and relaxation of the pharyngeal and esophageal muscles during peristaltic movement of a bolus from the mouth to the stomach. Static pressures due to bolus passage (intrabolus pressure) can also be measured.”
This in no way amounts to a description of using esophageal manometry data to define stimulation parameters for programming the at least two nerve stimulators.
[see pg. 8 of applicant’s arguments received on 6/8/2022].
In response, this argument is not persuasive. Based on the arguments, it looks like applicant addresses both claim 23-24 together. However, claims 23 and 24 have a difference in scope.  Applicant’s argues that claim 24 doesn’t recite “defining stimulation parameters for programming at least two nerve stimulators”. However, claim 24 never recites the term “define” or any variation and while claim 24 does disclose two nerve stimulators, there is nothing about “programming the two nerve stimulators”. The closest limitation to what applicant argues in claim 24 is the limitation “applying stimulation parameters to a cranial nerve or peripheral nerve via one of the at least two nerve stimulators based on the sensed esophageal manometry data”. In this limitation, claim 24 recites applying stimulation parameters based on sensed esophageal manometry data. “Based on” esophageal manometry data is broader than “defined by”. “Based on” can include the context of screening and/or choosing patients. Thus, applicant argues limitations not currently claimed for claim 24 and applicant’s argument is not persuasive, and the rejection to this claim has been maintained.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolea et al (US 20140228905) hereafter known as Bolea in view of Omari et al (US 20130296662) hereafter known as Omari in view of Wilson et al (US 20130197321) hereafter known as Wilson.

Regarding claim 24:
Bolea discloses:
A method [see abstract… “A method of treating a patient”] for improving sleep apnea [see para 2… “More particularly, the embodiments described herein relate to devices, systems and methods for treating obstructive sleep apnea.”] by one cranial or peripheral nerve stimulator already implanted or positioned on a patient [see Fig. 3 element 50 which is an implanted neurostimulator (INS) and see abstract… “delivering stimulation to a hypoglossal nerve of the patient”… A hypoglossal nerve is a cranial nerve] comprising:
sensing data indicative of a decrease in airflow due [see para 151… “The respiratory sensor(s) may measure, for example, respiratory airflow, respiratory effort (e.g., diaphragmatic or thoracic movement), intra-pleural pressure, lung impedance, respiratory drive, upper airway EMG”. Based on these sections, respiratory sensors provide EMG data which is at least a form of receiving sensor data to the processor and see para 387… “Pcrit may be measured using pressure transducers in the upper airway and measuring the pressure just prior to an apnea event (airway collapse).” and see para 388… “The critical collapse pressure (Pcrit) may be defined as the pressure at which the upper airway collapses and limits flow to a maximal level.” Both paras 387 and 388 disclose measuring Pressure and Pcrit by using pressure transducers for the purpose of determining when an apnea event will occur. Since Pcrit (the pressure of collapse) and pressure are both determined the sensor data is inclusive of portion of an airway that has collapsed],
applying stimulation parameters to a cranial nerve or peripheral nerve via the one nerve stimulator based on the sensed manometry data [see para 412… “The system described above may modulate electrical stimulation intensity proportion based on electromyogram (EMG) feedback from the muscles in the upper airway being stimulated or others in the area.” Modulating electrical stimulation is a defining the stimulation parameters and para 154… “sensing the impedance of lead 60 may facilitate periodic, automated adjustment of stimulation pulse amplitude” and abstract… “delivering stimulation to a hypoglossal nerve of the patient”… A hypoglossal nerve is a cranial nerve. And see para 2… “More particularly, the embodiments described herein relate to devices, systems and methods for treating obstructive sleep apnea.”]
However, while Bolea discloses sensing data indicating a decrease in airflow due to an obstruction and apply stimulation parameters, Bolea fails to disclose “sensing esophageal manometry data and that sensor indicates specifically a decrease in airflow due to pharyngeal obstruction via an esophageal manometry sensor that is external to the at least two nerve stimulators” as claimed. Also, while, Bolea discloses placing the nerve stimulator in at least two possible locations to stimulate at least two different cranial or peripheral nerves [see abstract… “delivering stimulation to a hypoglossal nerve of the patient”…  and para 172… “the accessory nerve AN may be selectively stimulated with one or more of the fiber selective stimulation means described in greater detail below”], Bolea still only discloses one nerve stimulator; and thus, fails to fully disclose “applying the stimulation parameters to the at least two cranial or peripheral nerve stimulators to improve the patient’s obstructive sleep apnea, wherein the at least two cranial or peripheral nerves are different”.
Omari discloses taking manometry measurements at both the pharynx (i.e. pharyngeal manometry) and esophagus (i.e. esophageal manometry) [see para 145… “Obtaining a "pressure measurement" (also referred to as manometry) in the pharynx and/or esophagus refers to detecting the occurrence of changes (during bolus passage through the pharynx and/or esophagus) in pressure at these sites as a result of the contraction and relaxation of the pharyngeal and esophageal muscles during peristaltic movement of a bolus from the mouth to the stomach.”] to identify ineffective swallowing [see para 2… “The methods may be used to identify ineffective swallowing in the subject, including ineffective swallowing due to an obstruction, and may further be used to determine risk of aspiration in the subject.”] in the analogous art of respiratory diagnostics.
Wilson discloses that difficulty swallowing is frequently presented with sleep apnea [see para 129… “Dysphagia, as referred to herein, refers to the medical symptom of difficulty in swallowing, and is frequently diagnosed in subjects also presenting with sleep apnea.”] in the analogous art of stimulating treatments [see para 23… “The method comprises delivering at least one stimulation to modulate at least one reflex chosen from a swallowing reflex, a negative-pressure reflex, and any combination thereof.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bolea to include a second cranial or peripheral nerve stimulator one to stimulate the hypoglossal nerve and another to stimulate the accessory nerve (two possible locations for placing the stimulator as taught by Bolea)
sand adjusting the initial parameters of this second cranial or peripheral nerve stimulator similar to the first cranial or peripheral nerve stimulator because such a modification is a mere duplication of parts which absent unpredicted results has been deemed to be an obvious modification [see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]
Since dysphagia (trouble swallowing) and sleep apnea (a condition Bolea is directed to treated) are known to be linked together as taught by Wilson and pharyngeal manometry data (which is understood to be inclusive of a pharyngeal sensor) and esophagus manometry data (which is understood to be inclusive of an esophageal manometry sensor that indicates a decrease in airflow due to pharyngeal obstruction) provides data on how well a person swallows, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bolea to include these additional external sensors that perform pharyngeal manometry and esophageal manometry and are configured to send this manometry data to Bolea’s processor similarly to that disclosed by Omari as this will provide additional information that helps plan and evaluate Bolea’s effectiveness of stimulation.

Allowable Subject Matter
Claims 1-20 and 22-23 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
For claims 1-20 and 22:
Claim 10 is the broadest independent claim for these claims. Claim 10 recites: a method for improving sleep apnea by at least two nerve stimulators configured to stimulate at least two cranial or peripheral nerves already implanted or positioned on a patient. The closest prior art of record is Bolea in view of Omari in view of Wilson. Bolea in view of Omari in view of Wilson discloses the method substantially as claimed as outlined in previous office action mailed on 3/8/2022. However, Bolea in view of Omari in view of Wilson fails to disclose “defining system stimulation parameters for programming each of the at least two nerve stimulators based on for programming each of the at least two nerve stimulators based on the location in the pharynx where pressure has changed as determined by the pharyngeal manometry sensor data”. Furthermore, nothing when viewed with Bolea in view of Omari in view of Wilson obviates this deficiency. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art. 

For claim 23:
Claim 23 is broadest independent claim. Claim 23 recites: a system for determining stimulation parameters for at least two nerve stimulators configured to stimulate at least two cranial or peripheral nerves already implanted or positioned on a patient to improve obstructive sleep apnea. The closest prior art of record is Bolea in view of Omari in view of Wilson. Bolea in view of Omari in view of Wilson discloses the invention substantially as claimed as outlined in previous office action mailed on 3/8/2022. However, Bolea in view of Omari in view of Wilson fails to disclose “define the stimulation parameters for programming the at least two nerve stimulators based on the esophageal manometry data to improve the patient's obstructive sleep apnea”. Furthermore, nothing when viewed with Bolea in view of Omari in view of Wilson obviates this deficiency. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792